DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 25, 2022 has been entered. Claims 1-28 are pending in the application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-16, and 18-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US 2011/0178461).
Regarding claim 1, Chong discloses a wearable drug delivery device (device of embodiment of Figs 25-43) comprising: an outer housing (103 and 202, Fig 8 and Fig 17 respectively; As described in Para 0391 and Para 240, the first member 202 is connected to insertion housing 480, and first member 202 is connected to a second member which is similar to second member 103 comprising a reservoir 107 and the insertion mechanism); a drug storage container (107, Fig 8) positioned at least partially within the outer housing (Para 0240); and an insertion mechanism (460, 480, 500, Figs 27-30) positioned at least partially within the outer housing (As described in Para 0391 and 0240, needle inserter arrangement 480 is attached to first member 202 in a manner similar to how needle inserter 144 is attached to first member 102 and second member 103 as shown in Fig 12) and including: an insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31), a rotational biasing member (564, Fig 32) configured to rotate the insertion mechanism housing about an axis (axis M, Fig 31) (Para 0440; at least 580 of the insertion mechanism housing rotates), wherein at least a portion of the rotational biasing member extends around the axis to form two or more revolutions around the axis (See Fig 31, the spring 564 revolves around axis M more than two times), a delivery member (448, Fig 28) moveable between a first position (See Fig 27) wherein an insertion portion of the delivery member is positioned within the outer housing and a second position (Para 0407) wherein the insertion portion of the delivery member is positioned exterior to the outer housing for insertion into a patient (Para 0432), and a hub (468 and 488, Fig 28) configured to: (i) facilitate a connection between the delivery member and the drug storage container such that a fluid flow path passes through at least a portion of the hub during operation of the wearable drug delivery device (Para 0413), and (ii) mechanically interact with the insertion mechanism housing such that initial rotation of the insertion mechanism housing with respect to the hub causes the delivery member to move along or parallel to the axis from the first position to the second position (Para 0432; the hub 468 is indirectly connected to the drive member 540 through plunger head 488 such that rotation of 580 causes axial movement of drive member 540 which causes the hub to move from a first position to a second position).
	Regarding claim 2, Chong discloses the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) comprises a cylindrical portion (481, Fig 27) and at least a portion of the delivery member (448, Fig 27) is positioned within the cylindrical portion when the delivery member is in the first position (See Fig 27).
Regarding claim 3, Chong discloses the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) comprises a first guide surface (484b, Fig 27) and the hub (468 and 488, Fig 28) comprises an outwardly extending follower (488a, Fig 27) configured to slidably engage the first guide surface (see annotated Fig 27 below) during rotation of the insertion mechanism housing (Para 0416-0417; during actuation which comprises the rotation as described in Para 0432, the ridges 484a slide outward past the protrusions 488a when fingers 484b flex).
Regarding claim 4, Chong discloses at least a portion of the first guide surface (see annotated Fig 27 below) extends in an axial direction and a circumferential direction (As best seen in Fig 26 and 27, the guide surface 484a-b have an axial dimension and circumferential dimension).
Regarding claim 5, Chong discloses a second guide surface (See annotated Fig 27 below) fixed rotationally with respect to the outer housing (Para 0416; the fingers 484 do not rotate), wherein the outwardly extending follower (488a, Fig 27) is configured to slidably engage the second guide surface to facilitate axial movement of the hub during rotation of the insertion mechanism housing (As discussed above, the ridges 484a slide outward past the protrusions 488a when fingers 484b flex to allow for axial movement of the hub).

    PNG
    media_image1.png
    761
    458
    media_image1.png
    Greyscale

Regarding claim 6, Chong discloses the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) is rotatable about a rotational axis (M, Fig 31) and the rotational axis is parallel to a longitudinal axis (L, Fig 27) of the delivery member (448, Fig 28) (Para 0429).
Regarding claim 7, Chong discloses the rotational axis (M, Fig 31) of the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) is coaxial with the longitudinal axis of the delivery member (Para 0429).
Regarding claim 8, Chong discloses a first abutment member (555, Fig 41) having a first position wherein the first abutment member engages the insertion mechanism housing to prevent the rotational biasing member from rotating the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) (Para 0455) and a second position wherein the first abutment member is disengaged from the insertion mechanism housing to allow the rotational biasing member to rotate the insertion mechanism housing (Para 0456, lines 8-12).
Regarding claim 9, Chong discloses the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) includes a cylindrical portion (583, Fig 33) and a second abutment member (583a, Fig 33) extending outwardly from the cylindrical portion, the second abutment member engaging the first abutment member when the first abutment member is in the first position (Para 0455).
Regarding claim 10, Chong discloses a drive mechanism (60 and 80, Fig 6A and 5c) positioned at least partially within the outer housing (24 and 30, See Figs 3 and 6A), the drive mechanism being 3Application No. 16/951,893Docket No.: 32263/52293CON2Amendment dated March 25, 2022configured to move a drug out of the drug storage container and into the patient via the delivery member (Para 0181 and 0187; the drive mechanism is disclosed to be contained within a housing portion and base structure similar to that of 103 and 202, Fig 8 and Fig 17 respectively).
Regarding claim 11, Chong discloses at least one fluid conduit (224 and 469, Fig 18 and Fig 28) defining at least a portion of the fluid flow path during operation of the wearable drug delivery device, the at least one fluid conduit being positioned at least partially in the outer housing and coupled with the hub (468 and 488, Fig 28) to connect the delivery member in fluid communication with the drug storage container (Para 0413) and such that at least a portion of the fluid conduit and the hub translate jointly during insertion of the delivery member into the patient (the connection channel 469 translates jointly with the hub since it is connected to it as described in Para 0412).
Regarding claim 12, Chong discloses the rotational biasing member (564, Fig 13) comprises a torsion spring (Para 0438, lines 1-2).
Regarding claim 13, Chong discloses the delivery member (448, Fig 28) comprises a needle (Merriam Webster dictionary defines needle as a slender hollow instrument for introducing material into or removing material from the body (as by insertion under the skin. Thus cannula 448 described in Para 0407 meets the definition of a needle).
Regarding claim 14, Chong discloses the needle (448, Fig 28) has a hollow interior (See Fig 28 wherein 446 is within the lumen of 448).
Regarding claim 15, Chong discloses at least a portion of the rotational biasing member (564, Fig 13) surrounds the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31; 564 surrounds portion 562 of the insertion mechanism housing).
Regarding claim 16, Chong discloses the insertion mechanism (460, 480, 500, Figs 27-30) lacks a cover surrounding the rotational biasing member (564, Fig 31) (the rotational biasing member is surrounded by a knob 520 for arming the insertion mechanism and not a cover).
Regarding claim 18, Chong discloses an opening (240, Fig 18) formed in the wall of the outer housing, wherein the insertion portion of the delivery member (448, Fig 28) extends through the opening in the second position (Para 0389-390).
Regarding claim 19, Chong discloses a method comprising: providing a wearable drug delivery device (device of embodiment of Figs 25-43) comprising an outer housing (103 and 202, Fig 8 and Fig 17 respectively; As described in Para 0391 and Para 240, the first member 202 is connected to insertion housing 480, and first member 202 is connected to a second member which is similar to second member 103 comprising a reservoir 107 and the insertion mechanism), a drug storage container (107, Fig 8) positioned at least partially within the outer housing (Para 0240), and an insertion mechanism (460, 480, 500, Figs 27-30) positioned at least partially within the outer housing (As described in Para 0391 and 0240, needle inserter arrangement 480 is attached to first member 202 in a manner similar to how needle inserter 144 is attached to first member 102 and second member 103 as shown in Fig 12), the insertion mechanism including an insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31), a rotational biasing member (564, Fig 32) configured to rotate the insertion mechanism housing about an axis (axis M, Fig 31) (Para 0440; at least 580 of the insertion mechanism housing rotates), at least a portion of the rotational biasing member extending around the axis to form two or more revolutions around the axis (See Fig 31, the spring 564 revolves around axis M more than two times), a delivery member (448, Fig 28), a hub (468 and 488, Fig 28) configured to (i) facilitate a connection between the delivery member and the drug storage container such that a fluid flow path passes through at least a portion of the hub during operation of the wearable drug delivery device (Para 0413), and (ii) mechanically interact with the insertion mechanism housing being such that initial rotation of the insertion mechanism housing with respect to the hub causes the delivery member to move in an axial direction (Para 0432); positioning the outer housing in contact with a patient (Para 0407; the outer housing is at least indirectly contacting the patient through cannula 448); releasing the rotational biasing member to move the delivery member along or parallel to the axis from a first position (See Fig 27) wherein an insertion portion of the delivery member is positioned within the outer housing (Para 0407)  to a second position wherein the insertion portion of the delivery member is inserted into the patient (Para 0432; the hub 468 is indirectly connected to the drive member 540 through plunger head 488 such that rotation of 580 causes axial movement of drive member 540 which causes the hub to move from a first position to a second position); and moving a drug out of the drug storage container into the patient via the delivery member (Para 0219, lines 15-21).
Regarding claim 20, Chong discloses releasing the rotational biasing member (564, Fig 32) comprises disengaging a first abutment member (555, Fig 41) from a second abutment member (583a, Fig 33) extending outwardly from a cylindrical portion (583, Fig 33) of the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) (Para 0455).
Regarding claim 21, Chong discloses the at least a portion of the rotational biasing member (564, Fig 32) extends completely around at least a portion of the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) (Spring 564 extends around portion 562 of the insertion mechanism housing as best seen in Fig 31).
Regarding claim 22, Chong discloses the at least a portion of the rotational biasing member (564, Fig 32) comprises at least one coil wrapping around at least a portion of the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) three or more times (Spring 564 extends around portion 562 of the insertion mechanism housing more than three times as best seen in Fig 31).
Regarding claim 23, Chong discloses the at least a portion of the rotational biasing member (564, Fig 32) is centered around at least a portion of the delivery member (448, Fig 27) (the spring 564 is centered around axis M (Fig 31) which is coaxial with axis L (Fig 27) of the delivery member as described in Para 0429. Thus, the spring 564 is also centered around the delivery member).
Regarding claim 24, Chong discloses at least a portion of the torsion spring (564, Fig 32) directly contacts the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) to apply a biasing force directly to the insertion mechanism housing (Para 0439; portion 564a directly contacts portion 580 of the insertion mechanism housing).
Regarding claim 25, Chong discloses a radially outwardly extending protrusion (one of protrusions 488a, Fig 27) configured to mechanically interact with the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) such that the initial rotation of the insertion mechanism housing with respect to the hub (468 and 488, Fig 28) causes the delivery member to move axially from the first position to the second position (Para 0416-0417; during actuation which comprises the rotation as described in Para 0432, the ridges 484a slide outward past the protrusions 488a when fingers 484b flex), wherein the radially outwardly extending protrusion is limited to one side of the hub (the one of the protrusions 488a is only on one side of the hub as best seen in Fig 27).
Regarding claim 26, Chong discloses at least one fluid conduit (224 and 469, Fig 18 and Fig 28) directly connected to the hub (468 and 488, Fig 28) and/or passing through at least a portion of the hub, wherein, during operation of the wearable drug delivery device, the at least one fluid conduit defines at least a portion of the fluid flow path and is not inserted into the patient (Para 0413).
Regarding claim 27, Chong discloses the rotational biasing member (564, Fig 32) is configured to rotate the insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31) in only a single rotational direction (Para 0447-0448; the spring 564 only provides rotational movement to 580 in one direction i.e. the second direction, while a user must rotate 580 in the first direction to prime it. This rotational motion during priming is not provided by the spring 564).
Regarding claim 28, Chong discloses a wearable drug delivery device (device of embodiment of Figs 25-43) comprising: an outer housing (103 and 202, Fig 8 and Fig 17 respectively; As described in Para 0391 and Para 240, the first member 202 is connected to insertion housing 480, and first member 202 is connected to a second member which is similar to second member 103 comprising a reservoir 107 and the insertion mechanism); a drug storage container (107, Fig 8) positioned at least partially within the outer housing (Para 0240); and an insertion mechanism (460, 480, 500, Figs 27-30) positioned at least partially within the outer housing (As described in Para 0391 and 0240, needle inserter arrangement 480 is attached to first member 202 in a manner similar to how needle inserter 144 is attached to first member 102 and second member 103 as shown in Fig 12) and including6Application No. 16/951,893Docket No.: 32263/52293CON2: Amendment dated March 25, 2022an insertion mechanism housing (481, 562, 580, 592, Figs 27 and 31), a rotational biasing member (564, Fig 32) configured to rotate the insertion mechanism housing (Para 0440; at least 580 of the insertion mechanism housing rotates), wherein at least a portion of the rotational biasing member extends completely around at least a portion of the insertion mechanism (Spring 564 extends around portion 562 of the insertion mechanism housing as best seen in Fig 31; Para 0438, lines 10-12), and wherein the rotational biasing member is configured to rotate the insertion mechanism housing in only a single rotational direction (Para 0447-0448; the spring 564 only provides rotational movement to 580 in one direction i.e. the second direction, while a user must rotate 580 in the first direction to prime it. This rotational motion during priming is not provided by the spring 564), a delivery member (448, Fig 28) moveable between a first position (See Fig 27) wherein an insertion portion of the delivery member is positioned within the outer housing and a second position (Para 0407) wherein the insertion portion of the delivery member is positioned exterior to the outer housing for insertion into a patient (Para 0432), and a hub (468 and 488, Fig 28) configured to: (i) facilitate a connection between the delivery member and the drug storage container such that a fluid flow path passes through at least a portion of the hub during operation of the wearable drug delivery device (Para 0413), and (ii) mechanically interact with the insertion mechanism housing such that initial rotation of the insertion mechanism housing with respect to the hub causes the delivery member to move along or parallel to the axis from the first position to the second position (Para 0432; the hub 468 is indirectly connected to the drive member 540 through plunger head 488 such that rotation of 580 causes axial movement of drive member 540 which causes the hub to move from a first position to a second position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2011/0178461).
Regarding claim 10, if it is found that the embodiments of Fig. 8 and 17 of Chong do not explicitly teach a driving mechanism within the outer housing, the embodiment of fig. 6 of Chong teaches a drive mechanism (60 and 80, Fig 6A and 5c) positioned at least partially within the outer housing (24 and 30, See Figs 3 and 6A), the drive mechanism being configured to move a drug out of the drug storage container and into the patient via the delivery member (Para 0181).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable drug delivery device disclosed by Chong to have a drive mechanism and circuitry as least partially within the outer housing as further taught by Chong in order to have a drive mechanism that can be operatively connected to the circuitry in order to control the  drive mechanism to drive fluid from the reservoir only after receiving a signal indicative of a desired state of the device (Para 0075-0076). 
Regarding claim 17, The embodiment of Figs 25-43 of Chong discloses all of the elements of the invention as discussed above, however, is silent regarding an adhesive applied to a wall of the outer housing for attaching the outer housing to skin of a patient.
The embodiment of Fig 3 of Chong teaches an adhesive applied to a wall (22, Fig 4) of the outer housing (30, Fig 3) for attaching the outer housing to skin of a patient (Para 0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer housing disclosed by Chong to include an adhesive on the bottom surface as further taught by Chong in order to have a device that can be adhered to the skin of the user-patient (Para 0153).
Response to Arguments
	Applicant’s arguments regarding Stefanov and Cole have been fully considered but are moot in view of the current rejection that no longer relies on those references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783